DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Hamad et al. (2017/0004630).
Regarding applicant claim 1, Al-Hamad et al. (2017/0004630) discloses a method, comprising: 
obtaining a first estimate for a heading of a device, the first estimate being based on output from a first sensor of the device ([0051] “feature sensors including accelerometers and gyroscopes… inertial sensor data may be fused with data from other sensors such as magnetometers or barometers to improve position or orientation determinations”); 
capturing image data using a second sensor of the device, the second sensor being an image sensor ([0051] a portable device conventionally may have an optical 
determining at least one second estimate of the heading based on correlating the image data with predefined location data ([0125] “heading of device may be analyzed to detect whether a turn is occurring”); 
determining a bias associated with output of the first sensor based on the first estimate and the at least one second estimate ([0146] “possible updates and inertial sensors bias recalculations, non-holonomic updates, modules”); and 
adjusting output of the first sensor based on the determined bias ([0146], [0150] “enhance the range calculation by incorporating information from both code-based pseudorange and carrier phase measurements; such enhancement is the carrier smoothed pseudorange”).

	Regarding applicant claim 2, Al-Hamad discloses wherein the first sensor is a magnetometer, and wherein the predefined location data is mapping data ([0051] “inertial sensor data may be fused with other sensors such as magnetometers or barometers to improve position or orientation determinations”).

	Regarding applicant claim 3, Al-Hamad discloses wherein the at least one second estimate is derived from vanishing points in the image data that correlate with a road indicated by the mapping data ([0103] “transition points”).

Regarding applicant claim 4, Al-Hamad discloses wherein determining the bias is based on a particle filter configured to receive multiple candidate estimates for the heading of the device, the multiple candidate estimates being derived from the vanishing points ([0069] “estimated from user dynamics”).

	Regarding applicant claim 5, Al-Hamad discloses determining based on the image data a third estimate for at least one of a device orientation or a device position relative to a reference point associated with the device, wherein determining the bias is further based on the third estimate ([0086] “image, filter”; [0091] “image calculation”).

	Regarding applicant claim 6, Al-Hamad discloses determining, using a Global Navigation Satellite System (GNSS) sensor of the device, a third estimate for a direction of motion of the device, wherein determining the bias is further based on the third estimate ([0123] “estimates of this information may be derived from an absolute navigation source such as GNSS… accelerometer readings from the portable device may be used to detect steps, and absolute navigation information during good availability may be used alongside this information to calculate step length and possibly speed”).

	Regarding applicant claim 7, Al-Hamad discloses determining wherein capturing the image data is performed in association with an augmented reality application running on the device, and wherein the augmented reality application is configured to 
Regarding applicant claim 8, Al-Hamad et al. (2017/0004630) discloses a method, comprising: 
obtaining a first estimate for a heading of a device, the first estimate being based on output from a first sensor of the device ([0051] “feature sensors including accelerometers and gyroscopes… inertial sensor data may be fused with data from other sensors such as magnetometers or barometers to improve position or orientation determinations”); 
capturing image data using a second sensor of the device, the second sensor being an image sensor ([0051] a portable device conventionally may have an optical sensor in the form of a camera which provides a valuable source of information regarding environment surrounding the device”); 
determining at least one second estimate of the heading based on correlating the image data with predefined location data ([0125] “heading of device may be analyzed to detect whether a turn is occurring”); 
determining a bias associated with output of the first sensor based on the first estimate and the at least one second estimate ([0146] “possible updates and inertial sensors bias recalculations, non-holonomic updates, modules”); and 
adjusting output of the first sensor based on the determined bias ([0146], [0150] “enhance the range calculation by incorporating information from both code-based pseudorange and carrier phase measurements; such enhancement is the carrier smoothed pseudorange”).

	Regarding applicant claim 9, Al-Hamad discloses wherein the first sensor is a magnetometer, and wherein the predefined location data is mapping data ([0051] “inertial sensor data may be fused with other sensors such as magnetometers or barometers to improve position or orientation determinations”).

	Regarding applicant claim 10, Al-Hamad discloses wherein the at least one second estimate is derived from vanishing points in the image data that correlate with a road indicated by the mapping data ([0103] “transition points”).

	Regarding applicant claim 11, Al-Hamad discloses wherein determining the bias is based on a particle filter configured to receive multiple candidate estimates for the heading of the device, the multiple candidate estimates being derived from the vanishing points ([0069] “estimated from user dynamics”).

	Regarding applicant claim 12, Al-Hamad discloses determining based on the image data a third estimate for at least one of a device orientation or a device position relative to a reference point associated with the device, wherein determining the bias is further based on the third estimate ([0086] “image, filter”; [0091] “image calculation”).

	Regarding applicant claim 13, Al-Hamad discloses determining, using a Global Navigation Satellite System (GNSS) sensor of the device, a third estimate for a direction of motion of the device, wherein determining the bias is further based on the 

	Regarding applicant claim 14, Al-Hamad discloses determining wherein capturing the image data is performed in association with an augmented reality application running on the device, and wherein the augmented reality application is configured to provide real-time feedback based on the adjusted output of the magnetometer ([0051]; [0062]).
	Regarding applicant claim 15, Al-Hamad discloses wherein the augmented reality application is configured to provide real-time feedback based on the adjusted output of the magnetometer ([0051]).

Regarding applicant claim 16, Al-Hamad et al. (2017/0004630) discloses a computer program product comprising code stored in a tangible computer-readable storage medium, the code comprising: 
code to obtain a first estimate for a heading of a device, the first estimate being based on output from a magnetometer of the device ([0051] “feature sensors including accelerometers and gyroscopes… inertial sensor data may be fused with data from other sensors such as magnetometers or barometers to improve position or orientation determinations”); 

code to determine, based on the image data, a third estimate for at least one of a device orientation or a device position relative to a reference point associated with the device ([0051] a portable device conventionally may have an optical sensor in the form of a camera which provides a valuable source of information regarding environment surrounding the device”); 
code to determine, using a Global Navigation Satellite System (GNSS) sensor of the device, a fourth estimate for a direction of motion of the device; code to determine a bias associated with output of the magnetometer based on the first estimate, the at least one second estimate, the third estimate and the fourth estimate; and 
code to adjust output of the magnetometer based on the determined bias ([0146] “possible updates and inertial sensors bias recalculations, non-holonomic updates, modules”).

	Regarding applicant claim 17, Al-Hamad discloses wherein the at least one second estimate is derived from vanishing points in the image data that correlate with a road indicated by the mapping data ([0103] “transition points”).

	Regarding applicant claim 18, Al-Hamad discloses wherein determining the bias is based on a particle filter configured to receive multiple candidate estimates for the 

	Regarding applicant claim 19, Al-Hamad discloses determining wherein capturing the image data is performed in association with an augmented reality application running on the device, and wherein the augmented reality application is configured to provide real-time feedback based on the adjusted output of the magnetometer ([0051]; [0062]).
	Regarding applicant claim 20, Al-Hamad discloses wherein the augmented reality application is configured to provide real-time feedback based on the adjusted output of the magnetometer ([0051]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661